Citation Nr: 1420094	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-27 642	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with associated hypertension and mycotic toenails.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy for the period from January 3, 2008, to July 20, 2011, and an evaluation in excess of 30 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for bilateral lower-extremity cellulitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on various periods of active duty from September 1953 to June 1970, including service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

In June 2010, the Board remanded the case for additional evidentiary development.  The Board now finds that further development is needed for the reasons set forth below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that, since the Veteran's last series of VA examinations in August 2013, he and his representative have reported worsening cardiovascular, neurological, and skin symptoms.  See March 2014 Informal Hearing Presentation.  The Veteran has also sought extensive treatment for those multifaceted symptoms, which have been shown to overlap with the service-connected disabilities at issue on appeal.  See September 2013-December 2013 VA Outpatient Treatment Records.  It follows that, as those symptoms are not encompassed within any other service-connected disability outside the scope of this appeal, they must be considered in connection with the Veteran's pending claims for higher initial ratings for Type II diabetes mellitus with associated hypertension and mycotic toenails; bilateral upper and lower extremity peripheral neuropathy; and bilateral lower-extremity cellulitis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that, when the symptoms and/or degree of impairment due to a service-connected disability cannot be distinguished from nonservice-connected disorders, VA must consider all symptoms in the determining the appropriate rating for the service-connected disability).  

Accordingly, given the foregoing evidence of worsening symptoms underlying the service-connected disabilities implicated on appeal, the Board has no discretion but to remand for one or more appropriate new VA examinations to address the nature and severity of those disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, in light of the Veteran's ongoing outpatient VA treatment for the foregoing service-connected disabilities, all records since December 11, 2013 (the date of the most recent records uploaded to his Veterans Benefits Management System (VBMS) efolder) should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical records dated since December 11, 2013, and associate them with the claims file, either physically or electronically.  If no records are available, include documentation of their unavailability in the claims file, either physically or electronically.

2.  Invite the Veteran to submit evidence relating to the severity of his Type II diabetes mellitus with associated hypertension and mycotic toenails; bilateral upper and lower extremity peripheral neuropathy; and bilateral lower extremity cellulitis; as well as the impact of those service-connected disabilities on his occupational and social functioning.  He should be provided an appropriate amount of time to submit this evidence.

3.  After completing the above development, schedule the Veteran for one or more appropriate VA examinations to ascertain the current nature and severity of his Type II diabetes mellitus with associated hypertension and mycotic toenails; bilateral upper and lower extremity bilateral peripheral neuropathy; and bilateral lower extremity cellulitis.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS efolders) should be made available to and be reviewed by the examining clinician(s), and it should be confirmed that such records were available for review.  

All appropriate tests and studies should be conducted.  

In addition, the VA examiner(s) should expressly comment on the degree of occupational and social impairment attributable to the Veteran's Type II diabetes mellitus with associated hypertension and mycotic toenails; bilateral upper and lower extremity peripheral neuropathy; and bilateral lower extremity cellulitis, including what types of employment and other activities would be limited because of those service-connected disabilities and whether any such limitation is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own lay assertions and those of his representative, including the recent complaints of tripping and difficulty driving, which have been expressly attributed to those service-connected disabilities.  See March 2014 Informal Hearing Presentation.

Any opinion expressed should be supported by a complete rationale.

4.  Then, after undertaking any additional development necessary to comply with the terms of this remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

